   Case 2:20-mj-13169-LDW Document 1 Filed 04/15/20 Page 1 of 4 PageID: 1



                                                            DUPLICATE
                                                            ORIGINAL
════════════════════════════════════════════════════════════════

                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
════════════════════════════════════════════════════════════════


                                                 CRIMINAL COMPLAINT

UNITED STATES OF AMERICA                   :     Honorable Leda D. Wettre

      v.                                   :     Mag. No. 20-13169

JAYSON GREENE                              :

                                           :

     I, Marilyn Gonzalez, the undersigned complainant being duly sworn,
state the following is true and correct to the best of my knowledge and belief:


                            SEE ATTACHMENT A

     I further state that I am a Special Deputy with the United States Marshals
Service, and that this complaint is based on the following facts:


                             SEE ATTACHMENT B




                                         Marilyn Gonzalez, Special Deputy
                                         United States Marshals Service


Special Deputy Gonzalez attested
to this Complaint by telephone
pursuant to FRCP 4.1(b)(2)(A) on
April 15, 2020 in the
District of New Jersey



                        4/15/20 4:42pm
Honorable Leda D. Wettre
United States Magistrate Judge
   Case 2:20-mj-13169-LDW Document 1 Filed 04/15/20 Page 2 of 4 PageID: 2



                               ATTACHMENT A


                                 COUNT ONE
              (Possession of Ammunition by a Convicted Felon)
     On or about February 23, 2020, in Essex County, in the District of New
Jersey and elsewhere, the defendant,

                              JAYSON GREENE,

knowing that he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year in the Superior Court of New
Jersey, Hudson County, did knowingly possess in and affecting commerce
five (5) rounds of .40 caliber ammunition.

     In violation of Title 18, United States Code, Section 922(g)(1).
      Case 2:20-mj-13169-LDW Document 1 Filed 04/15/20 Page 3 of 4 PageID: 3



                                       ATTACHMENT B


          I, Marilyn Gonzalez, am a Special Deputy with the United States
    Marshals Service (“USMS”). I have knowledge of the following facts based
    upon both my investigation and discussions with other law enforcement
    personnel and others. Because this affidavit is being submitted for the sole
    purpose of establishing probable cause to support the issuance of a
    complaint, I have not included each and every fact that I know concerning
    this investigation. Where statements of others are set forth herein, these
    statements are related in substance and in part. Where I assert that an event
    took place on a particular date, I am asserting that it took place on or about
    the date alleged.

       1. Law enforcement has been investigating a shooting (the “Hawthorne
          Shooting”) that occurred on or about on February 23, 2020 (the
          “Incident Date”) at approximately 5:28pm in the vicinity of 338
          Hawthorne Avenue in Newark, New Jersey. Law enforcement
          responded to the scene and located five .40 caliber spent cartridge
          casings (the “Ammunition”) in the street near 338 Hawthorne Avenue.

       2. The Hawthorne Shooting was captured on surveillance footage (“the
          Surveillance Footage”). The Surveillance Footage preceding the
          Hawthorne Shooting depicted two men during an argument; one of the
          men wore a red jacket (the “Intended Target”) and the other man, later
          identified as Jayson Greene (“GREENE”), wore a gray sweatshirt.


       3. The Surveillance Footage further depicted that following the argument,
          the Intended Target walked away from GREENE. Thereafter, the
          Surveillance Footage depicted GREENE enter a gray Chevrolet Equinox
          (the “Equinox”) and reach in the direction of the glove compartment
          before exiting the Equinox. When GREENE exited the Equinox, the
          Intended Target had walked away from GREENE. The Surveillance
          Footage depicted GREENE motion in the Intended Target’s direction
          and the Intended Target ran back towards GREENE. The Surveillance
          Footage depicted GREENE firing a handgun several times in the
          intended target’s direction. 1 GREENE fled the scene in the Equinox
          following the shooting. Following the shooting, law enforcement
          recovered the Ammunition in the approximate area where the
          Surveillance Footage depicted GREENE firing the handgun.




1
 I observed at least four muzzle flashes on the Surveillance Footage when GREENE fired in the Intended Target’s
direction.
Case 2:20-mj-13169-LDW Document 1 Filed 04/15/20 Page 4 of 4 PageID: 4



4. Law enforcement identified GREENE from the Surveillance Footage
   using facial recognition software. Thereafter, law enforcement was
   able to confirm that GREENE’s paramour, Individual-1, has a gray
   Chevrolet Equinox registered in her name. Individual-1’s gray
   Chevrolet Equinox appears to be the same Equinox that was
   captured on the Surveillance Footage that depicted the Hawthorne
   Shooting.

5. On February 25, 2020, Individual-1’s gray Chevy Equinox was parked
   outside of Individual-1’s apartment building. Video surveillance footage
   from Individual-1’s apartment building from the incident date depicted
   GREENE enter Individual-1’s gray Chevy Equinox prior to the shots-
   fired incident while wearing what appears to be the same clothing that
   he wore during the Hawthorne Shooting.

6. The Ammunition was manufactured outside of the State of New
   Jersey, and thus traveled in interstate commerce prior to GREENE’s
   possession of the Ammunition in New Jersey on February 23, 2020.

7. On or about August 4, 2011, GREENE was convicted of the following
   crime in the Superior Court of New Jersey, Hudson County: Unlawful
   Possession of a Handgun, a second degree crime, in violation of
   N.J.S.A. 2C:39-5(b), a crime punishable by imprisonment for a term
   exceeding one year. Accordingly, GREENE was sentenced to two years’
   probation.
